Citation Nr: 1818322	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-35 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 0 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Although the Veteran was scheduled for a videoconference hearing before the Board, in March 2018, he notified the Board of his desire to cancel his request for a hearing.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2017).


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating in excess of 0 percent for bilateral hearing loss have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In March 2018, the Veteran's representative in a Statement in Support of Claim submitted the Veteran's request to withdraw his appeal.  The withdrawal was effective immediately upon receipt by VA. 38 C.F.R. § 20.204 (b)(3) (2017).  The Board finds that the Appellant's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Thus, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to an increased rating in excess of 0 percent for bilateral hearing loss.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


